Citation Nr: 0203851	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  99-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy including as secondary to herbicide exposure, and 
as secondary to service-connected residuals of right middle 
and little finger injuries.  

2.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for 
residuals of right middle and little finger injuries.  

4.  Entitlement to a compensable rating for benign prostatic 
hypertrophy (BPH).

5.  Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1967 to December 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a December 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  A Travel Board hearing was conducted before the 
undersigned in December 2001.

The issues of entitlement to service connection for 
peripheral neuropathy, to a compensable rating for BPH, and 
to a compensable rating for bilateral hearing loss will be 
addressed in a Remand which follows this decision.  


FINDINGS OF FACT

1.  The veteran has described an in-service stressor which is 
corroborated by credible supporting evidence.  

2.  The VA clinical records reflect a clear diagnosis of PTSD 
related to a service stressor.  

3.  Residuals of right middle finger and little finger 
injuries are manifested by pain and loss of motion with 
impairment no greater than favorable ankylosis.  




CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. § 
1110 (West Supp. 2001); 38 C.F.R. § 3.304 (f) (2001).

2.  A rating in excess of 10 percent for residuals of right 
middle and little finger injuries is not warranted.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5219, 5223 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The mandates of the VCAA and implementing regulations have 
been met with respect to the issues of entitlement to service 
connection for PTSD and entitlement to a rating in excess of 
10 percent for residuals of right middle and little finger 
injuries.  Those issues have been considered on the merits.  
Regarding the duty to assist, the record includes service 
medical records and appropriate VA examination reports.  The 
veteran reported that he received some treatment from Carle 
Hospital and those records were not obtained.  However, he 
also indicated that he mainly received medication from that 
hospital.  He has not alleged that there are any pertinent 
records outstanding which might affect the outcome of these 
claims.  The veteran has been notified of applicable laws and 
regulations.  Discussions in the rating decision and 
statement of the case have informed him what he needs to 
establish entitlement to the benefits sought and what 
evidence VA has obtained.  Where, as here, there has been 
substantial compliance with the VCAA and the implementing 
regulations, a remand for further review in light of the 
changes would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The appellant is not 
prejudiced by the Board addressing the claims based on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

The veteran's service personnel records reveal that he served 
in Vietnam from June 1968 to July 1969.  His awards and 
decorations do not include any that connote combat.  

In the veteran's service medical records, there is no mention 
of complaints or diagnosis of, or treatment for a psychiatric 
problem.  The records reveal that the veteran's right hand 
was six weeks post-operative in November 1971. 

Psychiatric evaluation at the time of the veteran's December 
1971 service separation examination was normal.  Clinical 
evaluation of the upper extremities revealed a boutonniere 
deformity of the right middle finger and fixation of the 
distal interphalangeal joint of the right fifth finger.  

On VA examination in May 1974, the veteran reported that his 
right middle finger was injured by shrapnel while serving in 
Vietnam.  He reported that he injured the right little finger 
on guard duty in the United States.  He indicated that the 
fingers were operated on in the military, and that he has had 
problems since that time.  He reported that his right hand 
was the dominant one.  

In August 1974, the RO granted service connection for post-
operative injuries of the right middle and little fingers and 
assigned a 10 percent evaluation effective from February 
1974.  
On March 1975 VA orthopedic examination of the right hand, 
the diagnosis was history of traumatic injuries to the right 
middle and little fingers with evidence of a mallet deformity 
of the right little finger and a symptomatic boutonniere type 
deformity of the right middle finger.  

In an April 1978 letter, a private physician reported that he 
had treated the veteran for a crushing injury to his right 
hand in Vietnam.  The impression was boutonniere injury to 
the right long finger and injury to the distal 
interphalangeal joint of the little finger.  

On VA examination in June 1978, physical examination of the 
middle finger proximal interphalangeal joint revealed it was 
raised 1.5 centimeter above the other fingers and had been 
subjected to repeated trauma.  The veteran could extend the 
joint to 45 degrees with discomfort.  The position of rest 
was 90 degrees.  He had full flexion but with very little 
power.  There was a well healed scar over the dorsum of the 
proximal interphalangeal joint.  The right hand fifth finger 
distal interphalangeal joint position in rest was 40 degrees 
with no extension.  Flexion could be accomplished to 50 
degrees.  Flexion power of the digit was weak.  A small, 
well-healed scar was present over the dorsum of the distal 
interphalangeal joint.  The diagnosis was post-operative 
residuals of right middle and little finger injuries.  

VA examinations in April 1981, March 1985, and April 1993, 
revealed limitation of active and passive motion of the right 
middle and little fingers.  X-rays revealed sclerotic changes 
in the middle finger and contracture deformity of the little 
finger.  

October and December 1997 VA clinical records reveal that the 
veteran was receiving treatment for PTSD.  PTSD was diagnosed 
by psychiatrists and on psychological evaluation.  Prozac was 
prescribed.  

In a stressor statement received in June 1998, the veteran 
reported that he participated in recovery of body parts after 
rocket and mortar attacks; that he helped dig out bunkers 
which received direct hits during the rocket and mortar 
attacks; and that he was wounded in the right hand during one 
of the attacks.  He denied participation in grave 
registration duties.  

On VA PTSD examination in July 1998, the veteran alleged that 
he participated in combat; that he was subjected to rocket 
and mortar attacks and was injured by rocket shrapnel; and 
that he observed bodies.  He also indicated that he had to 
recover body parts after an attack.  The Axis I diagnosis was 
history of alcohol abuse.  It was the examiner's opinion that 
the veteran did not have a diagnosable psychiatric illness at 
the time of the examination.  The examiner's professional 
title was not reported.  

On VA hand, thumb and fingers examination in July 1998, the 
veteran complained of pain and loss of motion of the right 
hand which was his dominant hand.  He was not receiving 
treatment for his fingers.  He denied numbness or tingling in 
the small finger, but reported occasional numbness and 
tingling in the middle finger.  Range of motion of the middle 
finger metacarpal phalangeal joint was from 0 to 85 degrees 
of flexion.  At the proximal interphalangeal joint, range of 
motion was from 30 to 110 degrees with a 30 degree flexion 
contracture.  The distal interphalangeal joint motion was 15 
degrees of "hyperexpansion" and from 0 to 40 degrees of 
flexion.  Small finger range of motion at the metacarpal 
phalangeal joint was from 0 to 90 degrees of flexion; 
proximal interphalangeal joint motion was from 0 to 90 
degrees; and distal interphalangeal joint motion was from 40 
to 80 degrees, with a 40 degree flexion contracture.  The 
distal interphalangeal joint of the small finger was 
passively correctable only to 20 degrees short of full 
extension.  There was mild tenderness about the middle finger 
proximal interphalangeal and distal interphalangeal joints.  
There was mild tenderness of the distal interphalangeal joint 
of the small finger.  The impression was that the veteran had 
loss of motion with a Swan neck deformity of the middle 
finger and a fixed flexion contracture of the distal 
interphalangeal joint of the small finger.  The examiner 
noted that the injuries would result in decreased grip 
strength and obvious loss of motion.  

On VA peripheral nerves examination in November 1998, the 
veteran reported that he sustained an injury to the right 
middle finger and had experienced some numbness and pain in 
the finger ever since.  He also complained of numbness and 
pain in his right little finger.  He reported that the 
numbness would occasionally progress to his hands and whole 
arm.  He complained of increased pain on use and interference 
with his work.  Physical examination revealed some 
contracture of the proximal interphalangeal joint of the 
right middle finger and the distal interphalangeal joint of 
the little finger.  Motor examination was normal.  Sensory 
examination was normal with the exception of some decreased 
pinprick sensation in the middle part of his right middle 
finger.  Coordination testing was normal.  The impression was 
contracture of the right middle and little fingers due to 
traumatic injury.  There was no evidence of long crack 
disease or radiculopathy.  The examiner opined that the hand 
problems did not seem to interfere much in the veteran's 
normal activities.  An X-ray of the right hand was 
interpreted as revealing no evidence of acute or old 
fracture.  

On VA hand, thumb and fingers examination in November 1998, 
the veteran complained of occasional pain with activities and 
difficulty with mobility in his fingers.  Physical 
examination revealed two point discrimination to five 
millimeters in all digits.  The active range of motion of the 
proximal interphalangeal joint of the middle finger was from 
40 to 90 degrees and the passive range of motion was from 20 
to 90 degrees.  The distal interphalangeal joint range of 
motion was from -10 to 30 degrees of flexion.  The range of 
motion of the small finger at the proximal interphalangeal 
joint was from 0 to 90 degrees of active and passive flexion.  
The active range of motion of the distal interphalangeal 
joint was from 50 to 80 degrees and the passive range of 
motion was from 50 to 90 degrees.  Grip strength was equal in 
both hands at 100 pounds of force.  The impression was failed 
reconstruction of a mallet finger with fixed flexion right 
small finger deformity and failed reconstruction of the right 
middle finger with chronic boutonniere deformity.  The 
examiner noted that the veteran had disability associated 
with the disorders including reduced grip strength and pain.  
The examiner opined that the pain and loss of motion the 
veteran experienced were related to his previous injuries and 
subsequent surgeries.  

The veteran testified before the undersigned in December 2001 
that he was stationed in Da Nang during his entire tour of 
duty in the Republic of Vietnam.  He worked in a warehouse.  
He reported that he was subjected to constant rocket attacks 
and sniper fire.  He performed perimeter guard duty.  He was 
present in November 1968 when a direct rocket hit destroyed a 
bunker and 12 people were killed.  He reported that two 
people he knew were injured, but could not remember their 
names.  He sustained a right hand shrapnel wound from a 
rocket.  He stated that he participated in grave registration 
details while stationed in Vietnam.  With regard to his right 
finger injuries, he indicated that he had increased symptoms 
which interfered with his work.  He often dropped objects due 
to the finger injuries.  He was not receiving any treatment 
for his hand at the time of the hearing. 

Service connection for PTSD.

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that "[I]n order to prevail on the issue 
of service connection . . . there must be medical evidence of 
a current disability [citation omitted]; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in  
accordance with 38 C.F.R. 4.125 (a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304 (f).  
The veteran served in Vietnam from June 1968 to July 1969, 
and was stationed at Da Nang.  He asserts, and has testified 
under oath, that he sustained shell fragment wounds to the 
right hand in a rocket attack.  Service medical records 
corroborate that he sustained a right hand injury about the 
time of his service in Vietnam, but do not provide any 
information regarding the circumstances of the injury.  While 
he has been inconsistent on some other points, including 
participation in grave registration duties or burial details, 
since 1974 the veteran has been fairly consistent in 
reporting/describing a right hand shrapnel injury.  He 
certainly is competent to describe what occurred during his 
service in Vietnam.  Service connection has been established 
for a disability alleged to be the result of a shrapnel 
wound.  An overview of the evidence suggests that it is as 
likely as not that the veteran sustained a shrapnel wound in 
a rocket attack.  Accordingly, though there is no official 
confirmation of this fact, we can assume that he was exposed 
to combat and, thus, was exposed to a stressor event.  The 
next step in the analysis of the claim is to determine 
whether the veteran has a diagnosis of PTSD based on the 
stressor event.  On July 1998 VA examination, the examiner, 
whose level of professional expertise is not given (the 
examiner is identified by a single last name with no title) 
opined that the veteran did not have a psychiatric disorder.  
In opposition to that opinion are October and December VA 
clinical records, generated by treating psychologists and 
psychiatrists, showing that the veteran was undergoing 
treatment for symptoms of PTSD, presumably diagnosed based on 
his description of stressors.  He was taking medication for 
his symptoms of PTSD.  VA physicians and psychologist having 
treatment responsibilities should have greater competence to 
determine whether the veteran has PTSD than an examiner who 
saw him on one occasion.  Thus, the evidence also establishes 
that the veteran has a medical diagnosis of PTSD based on his 
stressor.  

All the elements needed to establish service connection for 
PTSD are satisfied.  Accordingly, service connection for PTSD 
is warranted.  



A rating in excess of 10 percent for residuals of right 
middle and little finger injuries.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 govern 
ratings of ankylosis and limitation of motion of the fingers.  
In classifying the severity of ankylosis and limitation of 
motion of the fingers, the following rules will be observed:  
(1) ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) with 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable  ankylosis, otherwise unfavorable; and 
(4) with the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  The ratings for codes 5220 through 5223 
apply to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.  

Under Diagnostic Code 5223, favorable ankylosis of the middle 
and little finger warrants a 10 percent rating for the minor 
or major hand.  Under Diagnostic Code 5219, unfavorable 
ankylosis of the middle and little finger warrants a 20 
percent rating for the minor or major hand.  38 C.F.R. 4.71a.

In the instant case, the Board finds that the veteran's right 
middle and little finger impairment does not meet or 
approximate the criteria for a rating in excess of 10 
percent.  To establish entitlement to a 20 percent rating for 
disability of the right middle and little fingers, the 
evidence must show that there is unfavorable ankylosis or 
impairment analogous thereto.  There is no competent evidence 
demonstrating that the service-connected disabilities 
prevented flexion of tips of the right middle or little 
finger to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm, nor has the veteran alleged he has such 
level of impairment.  

The medical evidence of record clearly shows that the 
veteran's service-connected disability of the right middle 
and little fingers is manifested by painful motion.  However, 
it is not shown that there is further functional limitation 
due to pain to the degree needed to establish entitlement to 
a 20 percent rating, i.e. even with pain factored in, 
unfavorable ankylosis of the two fingers involved is not 
shown.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his post-operative 
residuals of right middle and little finger injuries.  The 
preponderance of the evidence is against the claim, and it 
must be denied. 





ORDER

Service connection for PTSD is granted.  

A rating in excess of 10 percent for residuals of right 
middle and little finger injuries is denied.  


REMAND

In a statement to the RO rating board received in September 
1999, the veteran's representative argues that service 
connection for peripheral neuropathy is warranted on a theory 
of entitlement different from the Agent Orange claim 
considered by the RO.  The representative argues that the 
veteran has peripheral neuropathy secondary to his service-
connected residuals of right middle and little finger 
injuries.  The RO has not addressed that contention by the 
veteran's representative.  The claim of service connection 
for peripheral neuropathy due to Agent Orange exposure is 
inextricably intertwined with the claim for service 
connection for peripheral neuropathy secondary to right 
middle and little finger injuries, i.e., if service 
connection for the disability is granted under one theory of 
entitlement, the other is moot.  Accordingly, both theories 
of entitlement should be addressed simultaneously.  

Regarding the claim for an increased rating for hearing loss, 
the veteran asserts that his hearing has noticeably declined 
since he was last examined by VA, about 4 years ago.  This is 
a plausible observation he is competent to make.  Regarding 
the claim for a compensable rating for BPH, it is noteworthy 
that this appeal is from an initial rating assigned with the 
grant of service connection, and that staged ratings should 
be considered. Fenderson v. West, 12 Vet. App. 119 (1999).  
Furthermore, while the veteran reported on VA examination 
that he does not have nocturia, he testified at the Travel 
Board hearing that he has nocturia on the average of twice a 
night.  Under 38 C.F.R. § 4.115a, awakening twice a night to 
void warrants a 10 percent rating.  However, such frequency 
has not yet been clinically confirmed.  

In light of the foregoing, and in keeping with the mandates 
of the VCAA, the case is remanded to the RO for the 
following:

1.  The RO should adjudicate the matter 
of entitlement to service connection for 
peripheral neuropathy as secondary to 
service connected residuals of right 
middle and little finger injuries.  Any 
development necessary to adjudicate the 
matter should be done.  If the claim is 
denied, and the veteran files a Notice of 
Disagreement, the matter should be 
developed for appellate review.  The 
matter of service connection for 
peripheral neuropathy based on exposure 
to Agent Orange should be reviewed in 
light of any determination made.  

2.  The veteran should be afforded a VA 
audiologic evaluation with audiometric 
studies to determine the current severity 
of his bilateral hearing loss. 

3.  The veteran should be asked to 
identify all sources of treatment he 
received for BPH in the last three years.  
The RO should obtain complete clinical 
records (not already in the file) of all 
such treatment.  Then the veteran should 
be afforded a VA genitourinary 
examination to evaluate any voiding 
dysfunction due to BPH, specifically, 
whether there is incontinence requiring 
the wearing of absorbent material, 
daytime voiding between two and three 
hours or less, or nocturia more than once 
per night.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  

The RO should review the remaining claims in light of any 
additional evidence obtained.  If any claim remains denied, 
the RO should issue an appropriate supplemental statement of 
the case, and give the veteran and his representative ample 
opportunity to respond.  The case should then be returned to 
the Board, if in order, for further appellate review.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


